Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-14 and 16-19 are pending and examined herein. 

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 112 (b) are persuasive, in view of the amended claim language. Applicant’s amendments have removed the claim rejections under 35 U.S.C 112 (b) and 35 U.S.C 112(d).  
Applicant’s arguments with respect to 35 U.S.C 102 and 35 U.S.C 103 are directed to the amended claim language and are therefore addressed in the rejections below.

Claim Objections
Claim 9 is objected to because of the following informalities:  “an other” in line 4 should be “another” and in line 4 “the” before “second plates” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-6, 9-10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al. KR 20090021722 in view of Hunsbedt US 5339340. 
Note on interpretation of claim 1: the limitations “a first plate disposed close to the air rising pipe” and “a second plate disposed close to the air falling pipe” is being interpreted as the first and second plate are a short distance away or spaced apart. 
Regarding claim 1, Hwa discloses a passive reactor cavity cooling system (see title. Fig. 1), comprising: a reactor cavity ("reactor cavity") formed between a reactor vessel ("reactor vessel") and a containment structure ("concrete structure") enclosing the reactor vessel (concrete structure surrounds reactor vessel)
a first cooling system ([366] "air cooling device") to control external air to sequentially pass through an air falling pipe (13) and an air rising pipe (15) provided in the reactor cavity (13 and 15 are located in reactor cavity), so that residual heat of a core transferred to the reactor 
a second cooling system ([366] "water cooling device") having a water cooling pipe (23, 25) disposed in an inner space of the containment structure (23, 25 located inside concrete structure) or in a wall of the containment structure to discharge the residual heat of the core transferred to the reactor cavity to the atmosphere or removed ([366] "to receive heat from the reactor cavity and allow heated water to flow upward, and disposed outside the concrete structure"); and
a functional conductor (Insulating material of joint cavity cooling panel/tube 4; see figure annotated figure below) having an insulating property in a normal operation temperature range of a reactor (the material is insulating and therefore has the capability of having an insulating property in a normal temperature) and a heat transfer property in an accident occurrence temperature range of a reactor which is a higher temperature environment than the normal operation temperature range ([247] and since an inherent characteristic of any material is that it has heat transfer properties, the insulating material has sufficient structure such that it has a heat transfer property in an accidental occurrence temperature range) 

    PNG
    media_image1.png
    582
    697
    media_image1.png
    Greyscale

wherein the air falling pipe and the water cooling pipe are disposed behind the air rising pipe with respect to a direction viewed from the reactor vessel (13 and 25 are located to the right of reactor vessel), and the functional conductor is disposed between the air falling pipe and the air rising pipe (“insulating material” is between 13 and 15, see annotated figure). Hwa does not explicitly mention the amended functional conductor. 
Hunsbedt, does and teaches: a functional conductor (Fig. 2: 32) comprising a first plate (Fig. 2: 34) disposed close to the air rising pipe (upward arrow indicating air flow) and a second plate (36) disposed close to the air falling pipe (downward arrow indicating air flow), wherein the first plate and the second plate are disposed to face each other at spaced positions (two plates are spaced apart and face each other), so that a fluid is filled between the first and 
This combination of Hunsbedt with the system of Hwa would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention, as it produces no unexpected results. In view of the prior art teachings of Hwa, a person of ordinary skill would have predicted that combining Hunsbedt plates with the system of Hwa would have produced applicants claimed invention of a system with two plates disposed near the air failing and rising pipes. The skilled person's motivation for the combination would have been the expectation of, as described by Hunsbedt, to provide an enhanced air-side cooling performance (Col. 3, line 9-10). The arrangement of Hunsbedt provides better spacing of adjacent components and by utilizing the arrangement with the structure of Hwa in order to provide an additional fluid flow conduit to assist in keeping the adjacent components of Hwa from damage due to overheating. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Hwa further discloses: a water tank (28, 32) provided outside the containment structure (32 located outside concrete structure), wherein the water cooling pipe comprises: a water falling part (23) connected to the water tank (23 is in fluid connection with water tank 28,32) and a water rising part (25) extending along an inner space of the air falling pipe or along inside of the wall of the containment structure (25 extends vertically along inside all of concrete structure), wherein the water falling part and the water rising part are connected through the 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Hwa further discloses: wherein the first cooling system ([366] "air cooling device") is formed along an inner circumferential surface of the containment structure (arranged along a surface of the concrete structure) and surrounds the reactor vessel at a position spaced apart from the reactor vessel (a cooling device is formed along at least an inner portion of the containment and [308] “the air/water hybrid cooling device according to the present invention is a reactor cavity, which is a space created by surrounding the reactor vessel with a concrete structure”)
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Hwa further discloses: wherein the reactor cavity is cooled by the first cooling system in a normal operation temperature range of the reactor, and wherein the reactor cavity is cooled by the second cooling system when a function of the first cooling system is lost in an accident occurrence temperature range of the reactor. ([247] “only the air cooling device is used during normal operation….both the air cooling device and the water cooling device are used in case of an accident”).
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Hwa further discloses: a water tank (28, 32) provided outside the containment structure (28,32 outside concrete structure), wherein the water cooling pipe (23, 25) is connected to a lower portion of the water tank (23 is connected to a lower portion of tank 32).
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Hwa further discloses: wherein the water cooling pipe (25) extends along an inner space of the air falling pipe through the containment structure or along the inside of the wall of the containment structure (25 extends upward to the right (inside) concrete structure wall).
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Hwa further discloses wherein the fluid contains at least one selected from a group including air, helium, nitrogen, and water ([308] "cooling fluid consisting of air and water"). Additionally, in this combination, Hunsbedt teaches wherein the fluid contains air (fluid 48 is air). 
Regarding claim 17 the above-described combination teaches all the elements of the parent claim. Hwa further discloses wherein a length of each of the first plate and the second plate in a vertical direction is greater than a thickness of the lattice, and wherein a thickness ratio of the lattice to the vertical length of each of the first plate and the second plate is 0.2 or less. (Fig. 1/2: the vertical length of plates 34, 36 is much greater than the thickness of the 60 and it appears to have a ratio of .2 or less). While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 59 CCPA 866, 455 F.2d 1069. 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Hwa further discloses wherein fluid (air, water) suppresses heat transfer in the normal operation ([247] "performing cooling by natural convection" and "to receive heat from the reactor cavity and allow heated water to flow upward." Here suppress is being interpreted to mean heat is transferred to a fluid to cool the system). Additionally, Hwa discloses that it was 
Additionally, in this combination, Hunsbedt further teaches wherein the fluid (48) suppresses heat transfer between the first plate and the second plate (34, 36) in the normal operation temperature range of the reactor (the presence of fluid 48 in between plates 34, 36 necessarily suppresses some amount of heat transfer between the plates), and heat transfer through radiation (see wavy lines, Fig. 2) is performed from one plate of the first and second plates to another plate of the first and the second plates in accident occurrence temperature range of the reactor (in all temperature ranges of Hunsbedt’s reactor, some amount of radiation-induced heat transfer [see wavy lines, Fig. 2] goes from plate 34 to 36), see Hunsbedt, (col. 4, lines 20-26). A skilled artisan would have been motivated to utilize the plate structure of Hunsbedt for the reasons cited in response to claim 1. 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim and in this combination Hunsbedt teaches wherein each of the first plate (Fig. 2: 34) and the second plate (36) is provided with a first surface (inner surface of 34 and 36) and a second surface (outer surface of 34 and 36) opposite to each other on each of the first plate and the second plate (34 and 36 are separated and face each other in opposite directions) thereof, so that heat conduction is performed from one of the first surface and the second surface to another surface (see wavy lines in Fig. 2, penetrates from the outer to inner surface .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al. KR 20090021722, in view of Hunsbedt US 5339340 and further in view of Wan et al. KR 101498587.
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Hwa discloses that the water cooling devices emits heat by partial boiling of water flowing through a pipe ([148]) but Hwa nor Hunsbedt explicitly teach the water being in a liquid state during normal operation and boiling during an accidental temperature. Wan, however, teaches water passing through the water cooling pipe (Fig. 2:165) is maintained in a liquid state in the normal operation temperature range of the reactor (cooling water), and the water passing through the water cooling pipe (165) is boiled in the accident occurrence temperature range of the reactor (Pg. 11: "temperature of the cooling water is gradually enhanced if the core lingering fever is continuously delivered to the cooling water the boiling evaporation happens"). Therefore, since the cited system fulfills the capability of the limitation, the conducting material of the water cooling pipe 165 inherently has an effective thermal conductivity such that the water can be maintained in a liquid state and boiled in normal and accidental operations. Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to modify the structure of Hwa-Hunsbedt with Wan for the predictable advantage of discharging boiling water created during an emergency in the cavity to the outside.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al. KR 20090021722 in view of Hunsbedt US 5339340 and in further view of Wolf US Pub 20120099974.
Regarding claim 11, the above-described combination teaches all the elements of the parent claim and in this combination Hunsbedt teaches wherein the plates are made of metal (Col. 4 line 67 "made of steel"). A skilled artisan would recognize an inherent property of steel is a large thermal conductivity must greater than 1 W/m-k, as evidence by Wolf. Wolf teaches cooling pipes with a thermal conductivity of above 15 W/m-k, or at least in the range of the transfer coefficient of metals such as stainless steel or above ([0020]). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Hwa with the steel plates of Hunsbedt to achieve the predictable advantage effective heat transfer.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al., KR20090021722, in view of Hunsbedt US 5339340, and in further view Scott WO 2017098227.
Regarding claim 12, the above-described combination teaches all the elements of the parent claim and in this combination Hunsbedt teaches a first surface of the first plate (Fig. 2: surface of 34) and a second surface of the second plate (surface of 36). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Hwa with the surfaces of Hunsbedt and achieve the predictable advantage of an increased heat transfer area from both the inner and outer surfaces, thereby increasing the heat dissipation with cooling air (Col. 5 ln 10-13).
Hwa and Hunsbedt are both silent with respect to the emissivity of the plates. 
Scott, however, teaches an emissivity in the range of 0.54 - 0.85 (Pg. 4, line 22-25). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Hwa-Hunsbedt with the emissivity of Scott for the predictable advantage of maximizing radiative heat emission (Pg. 4 line 20-22).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al., KR20090021722 in view of Hunsbedt US 5339340, in further view of Conklin1. 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim and in this combination Hunsbedt teaches the plates are metal (Col. 4 line 67 “34, 36 which may be made of steel") and the plates having a thickness of 9 mm and 25mm (Col 6 ln 7-8).  
Hwa-Hunsbedt are silent with respect to the plates being a thickness of 1mm to 5mm.
Conklin, however, teaches a reactor cavity cooling system with plates (Fig. 1: "cooling panels") having a thickness of ~5mm (Pg. 17). It would have been an obvious matter of design choice to modify the range to ,1mm to 5mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art at the time of the effective filling of the claimed invention would have found it obvious to combine Hwa-Hunsbedt with the plate thickness of Conklin, as it produces no unexpected results. The skilled person's motivation for the combination would have been the expectation of, as described by Conklin (Pg. 17), "conduction of heat in the horizontal .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al., KR 20090021722, in view of Hunsbedt US 5339340, and further in view of Peterson US Pub 20150124922.
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Hwa and Hunsbedt are silent with respect to the lattices formed of ceramic with a thermal conductivity of .1 W/m-K to 1 W/m-k. Peterson, however, teaches ceramic (([105] "ceramic materials") with a thermal conductivity of .1 W/m-K to W/m-k ([105] "thermal conductivities in the range from 0.25 to 8 W/m.degree. C." The claimed range overlaps the range disclosed in the prior art; MPEP 2144.05). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the lattices Hwa-Hunsbedt with the material of Peterson for the predictable advantage of using a material that has good insulation properties ([105]). By using the material of Peterson for the lattices of Hwa, the lattices will provide for better insulation and heat transfer properties of the reactor cavity.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al., KR 20090021722, in view of Hirayama et al. JP 03170899.
Regarding claims 18 and 19, the above-described combination teaches all the elements of the parent claim. Hwa-Hunsbedt teaches a first plate, a second plate and a lattice but is silent with respect to forming unit structures. 
Hirayama, however, teaches a functional conductor (Fig. 3: heat collector 21) formed by an assembly of unit structure ([125] "aggregate of tubular materials") and unit structures repeatedly arranged in the vertical direction of the functional conductor (Fig. 2/3: tubular units are stacked vertically and horizontally). One of ordinary skill in the art at before the effective filling date of the invention would have found it obvious to modify Hwa-Hunsbedt with the unit structures of Hirayama and achieve the predictable results of higher cooling efficiency by increasing the heat transfer area ([125]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Conklin, J C. Modeling and performance of the MHTGR (Modular High-Temperature Gas-Cooled Reactor) reactor cavity cooling system. United States: N. p., 1990. Web. doi:10.2172/7013277.